Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


  Civil Action No. 19-cv-02229-CMA-STV

  ALEC HICKERSON, and
  ADINAM MOTEN, on behalf of themselves and all similarly situated persons,

         Plaintiffs,

  v.

  POOL CORPORATION,

         Defendant.


                 ORDER GRANTING IN PART AND DENYING IN PART
             PLAINTIFFS’ MOTION FOR LIMITED RECONSIDERATION AND
                CERTIFYING INTERLOCUTORY ORDER FOR APPEAL


         This matter is before the Court on Plaintiffs’ Motion for Limited Reconsideration

  of the Court’s Order Regarding Arbitration. (Doc. # 52.) Defendant Pool Corporation

  (“Defendant” or “Pool”) opposes the Motion. (Doc. # 55.) For the following reasons, the

  Court denies the Motion to the extent it seeks reconsideration of the Court’s previous

  Order but grants the Motion to the extent it seeks certification of the Order for

  interlocutory appeal.

                                    I.     BACKGROUND

         In its Motions to Compel Arbitration, Pool requested that this Court dismiss this

  case or, alternatively, stay the case pending arbitration. On August 25, 2020, this Court

  issued its Order Rejecting Recommendation of Magistrate Judge and Granting
Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 2 of 6




  Defendant’s Motions to Compel Arbitration (“Order Compelling Arbitration”). (Doc. # 47.)

  Therein, the Court stayed this case pending arbitration rather than dismissing the case

  outright. Plaintiffs filed the instant Motion on October 23, 2020, wherein they move the

  Court to amend its Order to dismiss this case, thereby allowing them to appeal the

  Order Compelling Arbitration. In the alternative, Plaintiffs move the Court to certify the

  Order for interlocutory appeal. Although Defendant previously sought dismissal of this

  case, and a stay in the alternative, Defendant now opposes dismissal and interlocutory

  appeal and urges the Court to maintain the current stay pending arbitration.

                                           II.   ANALYSIS

  A.     REQUEST FOR RECONSIDERATION

         The Federal Rules of Civil Procedure do not explicitly authorize a motion for

  reconsideration. However, the Rules allow a litigant who was subject to an adverse

  judgment to file a motion to change the judgment pursuant to Rule 59(e) or a motion

  seeking relief from the judgment pursuant to Rule 60(b). Van Skiver v. United States,

  952 F.2d 1241, 1243 (10th Cir. 1991). The Tenth Circuit recognizes three basic grounds

  upon which a motion for reconsideration may be granted: “(1) an intervening change in

  the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

  clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

  1012 (10th Cir. 2000). A motion for reconsideration is appropriate to correct clear error

  or prevent manifest injustice “where the court has misapprehended the facts, a party's

  position, or the controlling law.” Id.




                                                  2
Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 3 of 6




         Under Section 3 of the Federal Arbitration Act (“FAA”), upon determining that an

  issue is referable to arbitration, a court “shall on application of one of the parties stay

  the trial of the action until such arbitration has been had in accordance with the terms of

  the agreement . . . .” 9 U.S.C. § 3 (emphasis added). The Tenth Circuit “has intimated

  that a district court may dismiss [a case subject to arbitration] when all claims are

  arbitrable and the movant specifically requests dismissal rather than a stay.” Am. Family

  Mut. Ins. Co. v. Tamko Bldg. Prod., Inc., 178 F. Supp. 3d 1121, 1129 (D. Colo. 2016)

  (citing Armijo v. Prudential Ins. Co. of Am., 72 F.3d 793, 797 (10th Cir. 1995)).

         In this case, Plaintiffs have not provided any authority to establish that once a

  court has stayed a case pending arbitration, and one of the parties wants the stay to

  stand, the court is nevertheless authorized to lift the stay and dismiss the case. To the

  contrary, Defendant’s opposition to Plaintiffs’ Motion could be considered evidence of a

  request for a stay that triggers Section 3’s nondiscretionary stay provision. Cf. Armijo,

  72 F.3d at 797 (“We find no evidence in the record of any request for a stay. We

  therefore cannot find error here in failing to grant a stay.”). Accordingly, the Court denies

  Plaintiffs’ Motion to the extent it seeks reconsideration of the Court’s previous Order to

  ensure this Court’s compliance with Section 3 of the FAA.

  B.     REQUEST FOR CERTIFICATION UNDER 28 U.S.C. § 1292(b)

         Plaintiffs alternatively request that the Court certify its Order Compelling

  Arbitration for interlocutory appellate review under 28 U.S.C. § 1292(b). An interlocutory

  order, which is generally not appealable, may be appealed where the district court is of

  the opinion that such order (1) involves a controlling question of law; (2) as to which


                                                3
Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 4 of 6




  there is substantial ground for difference of opinion; and (3) that an immediate appeal

  from the order may materially advance the ultimate termination of the litigation. 28

  U.S.C. § 1292(b); Kenney v. Helix TCS, Inc., No. 17-CV-01755-CMA-KMT, 2018 WL

  510276, at *1 (D. Colo. Jan. 23, 2018). Where the district court believes these three

  conditions are satisfied, the court may certify “in writing” an order for interlocutory

  appeal. Id. The Court finds that all three conditions are satisfied in this case.

         With respect to the first condition, “[a] question of law is ‘controlling’ if its

  resolution is quite likely to affect the further course of the litigation, even if not certain to

  do so." Kenney, 2018 WL 510276, at *4. Whether the identical arbitration agreements

  between the parties required Defendant’s signature to be enforceable is a controlling

  question of law. The Court required few facts, which were undisputed, to resolve the

  Motions to Compel Arbitration. Moreover, resolution of the question of the arbitration

  agreements’ enforceability will determine whether Plaintiffs may proceed collectively

  and in federal court.

         With respect to the second factor, there is a “substantial ground for difference of

  opinion” with respect to the enforceability of the arbitration agreements in this case. In

  compelling arbitration, this Court disagreed with the assigned Magistrate Judge’s

  interpretation of the contractual phrase “by their signatures below.” The Magistrate

  Judge found that the phrase required the signature of each party to form a contract,

  (Doc. # 38 at 8–9), and this Court found that the same phrase indicated one manner of

  manifesting assent but did not preclude other manners of acceptance. (Doc. # 47 at 9–




                                                  4
Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 5 of 6




  10.) Therefore, two judges in this district have reached opposing answers after de novo

  review of the same Motions to Compel Arbitration.

         Further, federal courts in other jurisdictions have reached inconsistent

  conclusions regarding the enforceability of arbitration agreements similar to those at

  issue in this case. Compare Sinclair v. Wireless Advocates, LLC, No. 20-CV-60886-

  RAR (S.D. Fla. Nov. 12, 2020) (concluding that the contractual phrase “by providing a

  unique five-digit Personal Identification Number and clicking on the appropriate box

  within the Arbitration Agreement Module” precluded other manners of acceptance) with

  Craddock v. LeClair Ryan, P.C., No. 3:16-CV-11, 2016 WL 1464562, at *5–*8 (E.D. Va.

  Apr. 12, 2016) (concluding that the contractual phrase “by signing this agreement [the

  shareholder] agrees . . . to submit any claims . . . to binding arbitration” specified an

  unquestionably valid method of acceptance but did not preclude acceptance in any

  other reasonable manner).

         With respect to the third and final condition, the Court finds that an immediate

  appeal of the Order Compelling Arbitration “may materially advance the ultimate

  termination of the litigation.” As it stands, this case will proceed in multiple individual

  arbitrations. If the Tenth Circuit concludes that the arbitration agreements are

  unenforceable, then this case will proceed in this Court as one collective action in which

  the FLSA claims of all plaintiffs will be adjudicated efficiently in one proceeding. This

  satisfies the third condition for certification under 28 U.S.C. § 1292(b).

         Lastly, the Court notes that granting Plaintiffs the ultimate relief they request—

  i.e., appellate review of this Court’s Order Compelling Arbitration—is consistent with


                                                 5
Case 1:19-cv-02229-CMA-STV Document 57 Filed 01/13/21 USDC Colorado Page 6 of 6




  general principles of fairness. Pool initially requested dismissal of this case and

  subsequently changed its litigation position to avoid appellate review. Denying the

  instant Motion outright would reward Defendant for this questionable litigation tactic.

                                    III.   CONCLUSION

          For the foregoing reasons, Plaintiffs’ Motion for Limited Reconsideration of the

  Court’s Order Regarding Arbitration (Doc. # 52) is GRANTED IN PART and DENIED IN

  PART as follows:

      •   the Motion is DENIED to the extent it seeks reconsideration of the Court’s Order

          Compelling Arbitration;

      •   the Motion is GRANTED to the extent it seeks certification of the Court’s Order

          Compelling Arbitration for interlocutory appeal; and

      •   pursuant to 28 U.S.C. § 1292(b), this Court’s Order Compelling Arbitration (Doc.

          # 47) is hereby CERTIFIED for interlocutory appellate review.




          DATED: January 13, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               6
